DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7, 8, 10, 16 and 17 are objected to because of the following informalities:  
Regarding claim 7, line 4: the limitation “memory” should be “the memory” since it has been previously introduced.
Regarding claim 8, line 4: the limitation “memory” should be “the memory” since it has been previously introduced.
Regarding claim 10, line 3: the limitation “each segment controller” should be “each of the segment controllers” since it has been previously introduced.
Regarding claim 10, line 4: the limitation “each segment controller” should be “each of the segment controllers” since it has been previously introduced.
Regarding claim 16, line 6: the limitation “memory” should be “the memory” since it has been previously introduced.
Regarding claim 17, line 4: the limitation “memory” should be “the memory” since it has been previously introduced.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, lines 2-3: the limitation “a measured position, a measured velocity, or both a measured position and a measured velocity”, but claim 18 states “the feedback signal is a measured position of the mover as it is propelled along the track by the desired current” rendering the claim indefinite. Claim 19 could only include “the measured position or both the measured position and a measured velocity”.
Allowable Subject Matter
Claims 1-6, 9, 11-15, 18 and 20 are allowed.
Claim 7, 8, 10, 16 and 17 would be allowable if rewritten or amended to overcome the claim objections set forth in this Office action.
Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, Azuma (WO 2012/056844) is considered the closest prior art and discloses a method for monitoring disturbance force (paragraph 0017 of translation) in a linear drive system, the method comprising the steps of: 
generating a commanded current (paragraph 0012 and 0017 of translation; fig 4) to be provided to a series of coils (3) spaced along a length of a track (5) in the linear drive system with a controller (6, 7); 
regulating a desired current (paragraph 0012 of translation; fig 4) provided to each of the series of coils with the controller, wherein the desired current corresponds to the commanded current and establishes an electromagnetic field that interacts with at least one mover (4) in the linear drive system to propel the mover along the track; 
receiving a feedback signal (15, 16, 17) at the controller, wherein the feedback signal is a measured position (15, 17), a measured velocity (16), or both a measured position (15, 17) and a measured velocity (16) of the at least one mover as it is propelled along the track by the desired current; and
determining a disturbance force (via 33) experienced by the at least one mover at a plurality of positions along the track (paragraph 0017), wherein the disturbance force is determined by the controller and is a function of the feedback signal (paragraph 0017).
The primary reason for the allowance of claim 1 is the inclusion of storing the feedback signal and the commanded current at a corresponding sample time of the feedback signal in memory of the controller; and the disturbance force is determined by is a function of the commanded current in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
Regarding claim 9, Azuma is considered the closest prior art and discloses an apparatus for monitoring disturbance force (paragraph 0017 of translation) in an independent cart system, the apparatus comprising: 
a track (5) having a length; 
a plurality of coils (3) spaced along the length of the track; 
at least one mover (4) configured to travel along the track; 
a position feedback assembly (15, 16 ,17) configured to generate a feedback signal corresponding to operation of the at least one mover, wherein the feedback signal is a measured position (15, 17), a measured velocity (16), or both a measured position (15, 17) and a measured velocity (16); and a controller (6, 7) configured to: 
(a) generate a commanded current (paragraph 0012 and 0017 of translation; fig 4) to be provided to the plurality of coils, 
(b) regulate a desired current output (paragraph 0012; fig 4) to the plurality of coils, wherein the desired current corresponds to the commanded current and establishes an electromagnetic field that interacts with the at least one mover to propel the mover along the track, and
 (d) determine a disturbance force (via 33) experienced by the at least one mover at a plurality of positions along the track (paragraph 0017), wherein the disturbance force is a function of the feedback signal (paragraph 0017).
The primary reason for the allowance of claim 9 is the inclusion of periodically store the commanded current and the feedback signal in memory of the controller, and the disturbance force is a function of the commanded current in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
Regarding claim 18, Azuma is considered the closest prior art and discloses a method for monitoring disturbance force (paragraph 0017 of translation) in a linear drive system, wherein the linear drive system includes a plurality of movers (4) configured to travel along a track, the method comprising performing the following steps for each of the plurality of movers: 
generating a commanded current (paragraph 0012 and 0017 of translation; fig 4)to be provided to a series of coils spaced along a length of the track in the linear drive system with a controller (6, 7); 
regulating a desired current (paragraph 0012 of translation; fig 4) provided to each of the series of coils with the controller, wherein the desired current corresponds to the commanded current and establishes an electromagnetic field that interacts with one of the plurality of movers in the linear drive system to propel the mover along the track; 
receiving a feedback signal (15, 17) at the controller, wherein the feedback signal is a measured position (15, 17) of the mover as it is propelled along the track by the desired current; and
determining a disturbance force (via 33) experienced by the mover at a plurality of positions along the track (paragraph 0017), wherein the disturbance force is determined by the controller (paragraph 0017).
The primary reason for the allowance of claim 18 is the inclusion of the disturbance force is a function of the commanded current and storing the feedback signal and the disturbance force experienced by the mover in memory of the controller in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015. The examiner can normally be reached Monday-Friday 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/KRC/           Examiner, Art Unit 3651
12/15/2022